Citation Nr: 1532635	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  15-24 331	)	DATE
	)
	)


THE ISSUE

Whether a November 20, 2011, decision by the Board of Veterans' Appeals (Board) which denied entitlement to accrued should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active military service with the Philippine Commonwealth Army from September 1941 to May1942 and with the Recognized Guerillas and Combination Service from February 1943 to April 1946.  The Veteran died in March 2005.  The Appellant is the Veteran's son-in-law, who had been appointed the Veteran's legal guardian during the Veteran's lifetime.

This matter is before the Board as an original action on the motion of the Appellant in which he alleges CUE in a November 30, 2011, Board decision that denied entitlement to accrued benefits.

The record reflects the Appellant also submitted a motion for reconsideration of the November 30, 2011, Board decision pursuant to 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2014).  This motion was denied by the Board in March 2015.

The Board also observes that the Appellant has contended, to include in a May 2015 statement, that the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, should initially adjudicate the CUE claim.  However, under 38 U.S.C.A. § 7111, it is the Board and not the RO who has original jurisdiction to address allegations of CUE in a prior Board decision.


FINDINGS OF FACT

1.  In a November 30, 2011, decision, the Board denied the Appellant's claim of entitlement to accrued benefits.

2.  The correct facts, as they were known at the time of the November 30, 2011, decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.






CONCLUSION OF LAW

The November 30, 2011, Board decision denying entitlement to accrued benefits was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments advanced by the Appellant allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this conclusion, the Board notes that the Appellant is prosecuting this claim pro se, and that although CUE motions must be pled specifically, a claimant's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further the manifestly changed outcome may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).

As already noted, the November 30, 2011, Board decision denied entitlement to accrued benefits.  The Board stated in that decision, among other things, that for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  Further, the Board cited to the following in support of this statement: 38 U.S.C.A. § 5121, 5101(a) (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000 (2011); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The Board observes that this statement, and others made by the Board in the November 30, 2011, decision regarding accrued benefits, accurately reflects the law that was in effect at that time regarding such a claim.

The Board also found in the November 30, 2011, decision, that the Veteran died in March 2005; that the Appellant submitted multiple statements beginning in September 2007 seeking service connection for an assortment of disorders from which the appellant reported that the Veteran suffered, although a formal claim, by means of VA Form 21-601, was date-stamped as received by the RO in November 2008.  Therefore, the Board found that the current claim was received more than one year after the death of the Veteran in March 2005, as both September 2007 and November 2008 fall more than one year after the Veteran's death.  As applications for accrued benefits must be filed within one year after the date of death, the Board denied the accrued benefits claim as a matter of law.  

The Appellant has contended that it was error for the Board to find no claim was received within one year of the Veteran's death.  He has contended that VA was informed of the Veteran's death during that period; and, as such, VA was required to send him a formal application for all potential benefits in light thereof pursuant to 38 C.F.R. § 3.150(b); and that he did not actually receive any such application for accrued benefits until October 2008.

The Board notes that 38 C.F.R. § 3.150(b) provide that upon notice of death of a veteran, the appropriate application form will be forwarded for execution by or on behalf of any dependent who has apparent entitlement to pension, compensation, or dependency and indemnity compensation.  If it is not indicated that any person would be entitled to such benefits, but there is a payable an accrued benefit not paid during the veteran's lifetime, the appropriate application form will be forwarded to the preferred dependent. 

The Board notes, however, that the provisions of 38 C.F.R. § 3.150(b) cannot be read in a vacuum, and must be considered in light of other relevant legal provisions regarding claims for VA benefits.  For example, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), that for purposes of establishing the requirements and procedures for seeking VA benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Moreover, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

Further, the Court has repeatedly held that VA's breach of the duty to assist cannot form a basis for a [motion for revision based on] [clear and unmistakable] error because such a breach creates only an incomplete rather than an incorrect record."  King v. Shinseki, 26 Vet. App. 433, 438 (2014); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see also Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed.Cir.2002) (holding that a breach of the duty to assist cannot form the predicate for a motion for revision of a finally decided claim based on clear and unmistakable error).  

The Board acknowledges that VA was notified of the Veteran's death within one year of the date of death.  As noted in the November 30, 2011, decision after the RO was notified that the Veteran had died in March 2005, and after the Appellant had submitted his original claim seeking burial benefits in October 2005 (later denied by the Board in October 2008), the RO responded with a letter in November 2005 that supplied the Appellant with the appropriate form to claim burial benefits and which informed him of where to learn about general benefits and eligibility.  In other words, the RO did provide the Appellant with the formal application for the benefits he indicated he was seeking at that time based upon the Veteran's death.

The Board also noted in the November 30, 2011, decision that the Appellant's many statements have also contained various questions and requests.  However, the Board found these statements did not articulate claims for benefits to which the appellant may be entitled.  For the purposes of the present claim of CUE in that decision, the Board concurs to the extent nothing in the statements submitted by the Appellant during the one year period following the Veteran's death indicates he was seeking or believed he was entitled to accrued benefits.  

The Board further notes that, prior to the November 30, 2011, decision the United States Court of Appeals for Veterans Claims (Court) indicated in various cases that mere notification of a veteran's death was not a claim for certain death benefits when there was no indication that such benefits were being sought at that time.  See Westberry v. West, 12 Vet. App. 510 (1999) (a telephone call to VA from the widow to report the veteran's death was not an informal claim for benefits when there was no "apparent entitlement" to benefits); Shields v. Brown, 8 Vet. App. 346 (1995) (a claim for burial benefits cannot act as an informal claim for other benefits such as dependency and indemnity compensation where the other benefit was not identified).

In view of the foregoing, the Board concludes that the finding in the November 30, 2011, decision that the accrued benefits claim was not received until more than one year after the date of the Veteran's death was consistent with the facts then of record and the law in effect at that time.  Further, VA's obligation under 38 C.F.R. § 3.150(b) was satisfied via the November 2005 letter that supplied the Appellant with the appropriate form to claim burial benefits and which informed him of where to learn about general benefits and eligibility.  

The Board acknowledges the Appellant has advanced other arguments in support of his CUE claim, but they pertain to the merits of the underlying accrued benefits claim.  In pertinent part, he has contended there was CUE in the Board's finding the Veteran did not have any claims pending adjudication at the time of his death in March 2005.  However, the merits of the underlying accrued benefits claim is irrelevant for the purpose of the claim for CUE because regardless of the merits the claim had to be denied as a matter of law because the claim itself was not received within one year of the date of death.  In other words, even if the Veteran did have a claim pending at the time of death it would not have changed the outcome of the decision as it would still have been denied.

For these reasons, the Board concludes there was no CUE in the November 30, 2011, decision denying entitlement to accrued benefits.


ORDER

The Appellant's motion to revise or reverse the November 30, 2011, Board decision denying entitlement to accrued benefits on the grounds of CUE, is denied.




                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



